DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
The amendment to the claims filed on 09/12/2022 has been entered.  In the amendment claims 1-3, 5-16 and 18 have been amended.  Claim 4 has been cancelled.  Claims 1-3, 5-16 and 18 are pending for examination.
	The amendment to claim 1 overcomes the 112b rejection with regard to claim 1.  
	The amendment to claim 2 overcomes the 112b rejection with regard to claim 2.
	The amendment to claim 3 overcomes the 112b rejection with regard to claim 2.
	The amendment cancelling claim 4 renders the 112b rejection moot.

	The amendment to claim 5 overcomes the 112b rejection with regard to claim 5.

	The amendment to claim 7 overcomes the 112b rejection with regard to claim 7.

	The amendment to claim 9 overcomes the 112b rejection with regard to claim 9.
	
	The amendment to claim 10 overcomes the 112b rejection with regard to claim 10.

	The amendment to claim 11 overcomes the 112b rejection with regard to claim 11.

	The amendment to claim 13 overcomes the 112b rejection with regard to claim 13.

	The amendment to claim 15 overcomes the 112b rejection with regard to claim 15.

Response to Arguments
	Applicant’s arguments filed on 09/12/2022 have been considered but they are not 

persuasive.  

	Applicant argues at page 7, paragraph 2 that the hydrogel in Liedtke must be in a state capable of absorbing and retaining water/wound exudate into the hydrogel.  As such, the hydrogel disclosed in Liedtke is in an essentially dry state so the pad can function to absorb wound exudate into the hydrogel material during use.  Said differently, the hydrogel in Liedtke is not and should not be in a hydrated state prior to use, because retention of water/liquid in the hydrogel prior to use would significantly limit or prevent the hydrogel from absorbing wound exudate.  
	Examiner respectfully disagrees.  First, Examiner respectfully submits that Liedtke does not teach or disclose that the hydrogel is essentially in a dry state.  Liedkte merely states the absorbent pad can comprise a hydrocolloid and hydrogel pad.  Liedtke, [0032].  Further, as indicated in Applicant’s specification, page 22, lines 20-23 “it is preferred that the dressing has sufficient absorbency….”  “A prophylactic dressing needs to be able to handle low exuding wounds and body fluids such as sweat, small amounts of blood, and pus.”  Applicant’s specification, page 22, lines 20-23.  Therefore, the claimed invention has sufficient absorbency.  Therefore, the argument is not persuasive for at least these reasons.
	Applicant argues that in contrast to Liedtke, the hydrogel disclosed in Kudo is in a hydrated state and has a high water content.  The hydrogels in Examples 1 and 2 of Kudo contain 70% and 40% of water, respectively.  One of ordinary skill in the art would not include the hydrogel in Kudo in the wound dressing in Liedtke because such a hydrogel would at best have a significantly limited ability to absorb wound exudate, which is the purpose of the non-hydrogel of Liedkte.
	Examiner respectfully disagrees.  First, Examiner respectfully submits that Kudo is disclosed for use in a wound dressing (Kudo, [0085]) and Liedtke is for a wound dressing also. (Liedtke, [0016]).  Thus, there would be motivation to provide that the hydrogel of Kudo is a hydrogel in the dressing of Liedtke, as both references disclose hydrogel for use in a wound dressing.  Further, Liedkte makes reference to use of a hydrogel but does not indicate that a specific water content must be used.  Applicant indicates that examples 1 and 2 of Kudo disclose 70% and 40% of water, respectively, and that such a hydrogel would at best have a significantly limited ability to absorb wound exudate.  However, Examiner respectfully submits that the hydrogel could still absorb wound exudate as evidenced by at least Kudo disclosing use as a wound dressing.  Further, where Applicant indicates that Kudo was produced by hydrogels having 70% and 40% of water respectively, Applicant cites to paragraphs 0087 and 0088 which do not appear to recite this.  Instead, Kudo at these paragraphs recites, parts of water, not percentages.  Additionally, Examiner relied on a different example disclosing the percentage of water which is in paragraphs 0071 and 0072 of Kudo.  Thus, the arguments are not persuasive.
	Applicant argues that both Liedtke and Kudo fail to disclose a gel of a gel pad having a compressive strength of from 5 to 60 kPa at a strain of 50% as measured according to a compression test and wherein the gel of the gel pad has a water content of less than 15% by weight, as recited in amended claim 1.  Applicant’s arguments, page 7, last paragraph to page 8, first paragraph.  Applicant argues that Asmus fails to disclose or suggest a gel of a gel pad having a compressive strength of from 5 to 60kPa at a strain of 50% and wherein the gel of the gel pad has a water content of less than 15% by weight as recited in claim 1.  Applicant’s arguments, page 8, second paragraph. One of ordinary skill in the art would not modify the hydrogel in Kudo to have a water content of less than 15% because Kudo discloses that the hydrogel has a high water content with a minimum of 20%.  Furthermore, there is not a reasonable expectation of success to reduce the water content to less than 15% by weight in hydrogel disclosed in Kudo while retaining the compressive strength properties of Kudo, which was produced by hydrogels having 70% and 40% of water respectively.  Applicant’s arguments, page 8, fourth paragraph.  
	Examiner respectfully submits that the arguments are not persuasive.  First, where Applicant indicates that Kudo was produced by hydrogels having 70% and 40% of water respectively, Applicant cites to paragraphs 0087 and 0088 which do not recite this.  Instead, Kudo at these paragraphs recites, parts of water, not percentages.  Further, Examiner relied on a different example of the percentage of water which is in paragraphs 0071 and 0072 of Kudo.  
Additionally, Examiner respectfully disagrees that the hydrogel of Kudo has a water content with a minimum of 20% and that the water content of Kudo is high.  First of all, high is a relative term and what may be considered high to one is not high to another.  Next, Kudo teaches that the amount of water-containing alcohol is 0% by mass to 80% in 100% mass of the hydrogel.  See Kudo, paragraph 0071.  Thus, where the water containing alcohol composition is zero, the gel has 0% water weight of the water-containing alcohol which is less than 15% of weight. See Non-Final Rejection, dated 05/10/2022.  Further, there is an embodiment where the combined water/alcohol mass is for example, 10% of the hydrogel.  Kudo teaches that the amount of alcohol contained in the water containing alcohol is 0.1% by mass to 80% by mass. Kudo, paragraph 0072.  For example, where the alcohol is 80% the water content is 20%.  Thus, there is an embodiment where the water content of the entire hydrogel is, for example, 2% [20% water content X 10% content (for example) of the entire hydrogel mass = 2% [where the combined water/alcohol mass is 10% of the entire hydrogel, for example] which value is within the range of less than 15% by weight.  
	However, Kudo does not explicitly disclose that the gel of the gel pad has a water content of less than 15% by weight.  As provided in the Office action dated, 05/10/2022, Asmus explicitly discloses wherein the gel pad has a water content of less than 15% by weight (hydrogel comprises about 10% water, Asmus, [0031]).  Kudo provides a variety of possible values of water weight content and thus there is a reasonable expectation of success to reduce the water content to less than 15%.  Therefore, the arguments are not persuasive for at least this reason.  
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 7, 9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539) and in further view of Asmus (US 2009/0187130). 
	Regarding claim 1, Liedtke discloses a medical dressing 10 (wound dressing 10, [0018], Fig. 1)  having a first side 17, 24 (adhesive layer 17, carrier film 24,[0022]) see annotated Fig. 4 below)

    PNG
    media_image1.png
    315
    684
    media_image1.png
    Greyscale

and a second opposing side 14 (backing layer 14, [0018]), see annotated Fig. 4 above), wherein the first side has a skin-facing surface  adapted to detachably adhere the medical dressing to a dermal surface ([[0022], 0047]); the dressing comprising a gel pad 12 (absorbent pad 12, [0032], claim 20; pad is comprised of a hydrogel, [0032])  
	Liedtke does not disclose a gel of the gel pad has a compressive strength of from 5 to 60 kPa at a strain of 50%, as measured according to a compression test, wherein the gel of the gel pad has a water content of less than 15% by weight.
	Kudo teaches an analogous hydrogel for use in analogous wound dressings ([0085]) wherein a gel has a compressive strength of from 5 to 60 kPa at a strain of 50%, as measured according to a compression test (see annotated Kudo Fig. 1 below where at a strain of 50% the hydrogel has a compressive strength of less than 10 kPa and greater than 5 kPa as extrapolated from the table and which range values falls within the claimed range) .
	
    PNG
    media_image2.png
    689
    1018
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a gel of gel pad of the medical dressing of Liedtke has a compressive strength of from 5 to 60 kPa at a strain of 50%, as measured according to a compression test, as taught by Kudo, in order to provide an improved medical dressing that has a gel with a self supporting property (Kudo, [0039]).
Liedtke in view of Kudo discloses the invention as described above.  Kudo further teaches wherein the gel has a water content of less than 15% by weight (hydrogel of the present invention may contain as a water-containing solvent, a water containing alcohol and a water-containing polyhydric alcohol, [0068]; water-containing alcohol of the hydrogel forming composition may be 0% by mass to 80% by mass by mass, [0068], [0071]; thus where the water-containing alcohol composition is zero the gel has 0% water weight of the water-containing alcohol which values is less than 15% by weight; the amount of alcohol contained in the water-containing polyhydric alcohol is up to 80% , [0072]; thus there is an embodiment where there is 20% water by weight of the water containing alcohol, [0071]; water-containing alcohol of the hydrogel forming composition may be 0% by mass to 80% by mass of the hydrogel [0071]).
Liedtke in view of Kudo does not explicitly discloses that the gel has a water content of less than 15% by weight.
	Asmus teaches an analogous medical dressing ([0030]) having an analogous gel (hydrogel, [0031]) that has a water content of less than 15% (hydrogel comprises about 10% water, [0031]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the gel of the gel pad of the medical dressing of the combination of Liedtke in view of Kudo has a water content of less than 15% as taught by Asmus, in order to provide an improved medical dressing that increases the dressing’s peel adhesion (Asmus, [0031]).
Regarding claim 2, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  Kudo further teaches wherein the gel has a compressive strength from 1 to 14 kPa at a strain of 25%, as measured according to the compression test (see annotated Kudo, Fig. 1 below where at a strain of 25% the hydrogel has a compressive strength of greater than 1kPA and less than 14 kPA as extrapolated from the table at 25% which range values fall with the range of 1 to 14kPa; the stress value is greater than 1/20 of the length of the Fig. 1 and is thus at least 1 kPA as shown by the arrow labeled “Greater than 1”).

    PNG
    media_image3.png
    693
    1018
    media_image3.png
    Greyscale


Regarding claim 3, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  Kudo further teaches the gel has a compressive strength of from 5 to 40 kPa at a strain of 50%, as measured according to the compression test (see annotated Kudo Fig. 1 above with regard to the rejection to claim 1 where at a strain of 50% the hydrogel has a compressive strength of less than 10 kPa and greater than 5 kPa as extrapolated from the table at 50% which range values falls with the range of 5 to 40kPa).
Regarding claim 5, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  As to claim 5, the limitation, “wherein, the gel of the gel pad is manufactured by polymerizing: - 15 - 50% by weight of a hydrophilic acrylic monomer; 0.05 - 0.5% by weight of a polymerization initiator” is drawn to an article of manufacture, and therefore the limitation is considered to be a product-by-process limitation that is given patentable weight only for the structural limitations imparted to the final product by the process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 6, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  Kudo further teaches wherein the medical dressing is substantially transparent (Kudo, [0025]; hydrogel is highly transparent).
Regarding claim 7, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  Kudo further teaches wherein the gel pad has an opacity of less than 25% as measured by the opacity test (the gel has an transparency of 80% or more, Kudo, [0061]; as indicated in Applicant’s specification where the gel has an opacity of 100% the gel pad has no transparency, page 13, lines 26-31; thus it follows where the gel has an transparency of 80% or more it has an opacity of 20% or less which includes values less than 25% opacity).
Regarding claim 9, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  Liedtke further discloses wherein at least the backing layer 14 extends beyond the periphery of the gel pad 12 to define a border portion around a contour of the pad (see annotated Fig. 4 below).



    PNG
    media_image4.png
    317
    684
    media_image4.png
    Greyscale

Regarding claim 12, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  Liedtke further discloses wherein the medical dressing has a lateral (x) extension and a longitudinal Atlanta #3165821 v14ATTORNEY DOCKET NO. 13302.0100U1 APPLICATION NO. Not Yet Assigned(y) extension (see annotated Fig. 2 below; the dressing extends along the (x) and (y) extension lines shown); 

    PNG
    media_image5.png
    567
    571
    media_image5.png
    Greyscale

the pad being symmetric about a longitudinal center line (annotated Liedtke, Fig. 2 above) and the medical dressing comprising a first lobed portion 18, 26 (extension 18, [0019], tab 26, [0022]; Fig. 2 shows the lobed portions are rounded) on one side of the longitudinal center line and a second lobed portion on the other side of the longitudinal center line (annotated Fig. 2 above).
	Regarding claim 16, Liedtke in view of Kudo and in further view of Asmus discloses the inventio as described above.  Liedtke further discloses wherein the medical dressing comprises at least one gripping tab 22 (tab 22, Liedtke, [0021])
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539, in view of Asmus (US 2009/0187130) and in further view of Gilman (US 5056510).
Regarding claim 8, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  Liedtke further disclose wherein medical the dressing comprises a backing layer 14 ([[0021], 0022]) and an adhesive body contact layer 17 ([0022]).
Liedtke in view of Kudo and in further view of Asmus does not disclose the gel pad being arranged between the backing layer and the body contact layer.
Gilman teaches an analogous medical dressing comprising an analogous backing layer 40, an analogous body contact layer 14, 18, 36 (base sheets 18, 26,  adhesive 14,col. 3, line 19 – col. 4, line 20) and an analogous pad 44 (fabric reservoir which may be an absorbent pad; col. 6, lines 23-30), wherein the pad being arranged between the backing layer and the body contact layer (Fig. 2).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the gel pad of the medical dressing of the combination of Liedtke in view of Kudo and in further view of Asmus  is arranged between the backing layer and the body contact layer, as taught by Gilman, in order to provide an improved medical dressing that provides a barrier against the ingress of bacteria (Gilman, col. 4, lines 6-11).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512), in view of Kudo (US 2020/0115539), in view of Asmus (US 2009/0187130), in view of Menday (US 2003/0082966) and in further view of Parsons (US 2020/0255992).
Regarding claim 10, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  
Liedtke in view of Kudo and in further view of Asmus does not disclose wherein the medical dressing comprises an anisotropic layer having a first direction (x) and a second direction (y), wherein the tensile force at 15% strain of the anisotropic layer is higher in the second direction (y) than in the first direction (x), when measured according to a tensile test.
Menday teaches an analogous medical dressing (absorbent sleeve for leg for surgery, [0045]; incontinence undergarments, [0041]; disposable absorbent article, [0011], [0048]) that comprises an anisotropic layer 16 (fabric layer, 16 comprised of two fabric layers 20 and 24, [0069]) having a first direction (x) and a second direction (y), wherein the tensile force of the anisotropic layer is higher in the second direction (y) than in the first direction (x) (each of the fabric layers has a tensile strength higher along one longitudinal axis than the other [thus each fabric has a tensile force higher in one direction than the other] in which case the two fabric layers are oriented in opposite longitudinal directions [thus the two fabric layers together have a tensile force higher in one direction than the other], [0069]; the first fabric layer has a greater strength in one direction and the second fabric layer has a greater strength in a direction at a right angle to the direction of strength of the first fabric layer, claims 28, 29), when measured according to a tensile test.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing of Liedtke in view of Kudo and in further view of Asmus comprises an anisotropic layer having a first direction (x) and a second direction (y), wherein the tensile force of the anisotropic layer is higher in the second direction (y) than in the first direction (x), when measured according to a tensile test, as taught by Menday, in order to provide an improved dressing that does not tear easily when used (Menday, [0011]).
Liedtke in view of Kudo, in view of Asmus and in further view of Menday discloses the invention as described above.
Liedtke in view of Kudo, in view of Asmus and in further view of Menday does not explicitly disclose wherein the tensile force at 15% strain of the anisotropic layer is higher in the second direction (y) than in the first direction (x).
Parsons teaches a material that has liquid acquisition, retention and storage functions and that can be used in baby diapers, adult incontinence products, sanitary napkins and the like ([0112]) wherein the tensile force at 15% strain of the anisotropic layer is higher in the second direction (y) than in the first direction (x) (the nonwoven materials can have a machine wet tensile strength of from about 100 gli to 1000 gli, [0113]; the nonwoven materials can have a cross-direction wet tensile strength of from about 100gli to 1500 gli, [0113]; the nonwoven materials can have a cross-direction wet elongation at peak load of from about 15% to about 25%, [0113]; thus elongation is disclosed as at 15%).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tensile force of the medical dressing of the combination of Liedtke in view of Kudo, in view of Asmus and in further view of Menday that comprises an anisotropic layer having a first direction (x) and a second direction (y), wherein the tensile force of the anisotropic layer is higher in the second direction (y) than in the first direction (x), when measured according to a tensile test, is at 15% strain, as taught by Parsons, in order to provide an improved medical dressing that has improved fluid acquisition characteristics ([0114]).
Regarding claim 11, Liedtke in view of Kudo, in view of Asmus, in view of Menday, and in further view of Parsons discloses the invention as described above.  Parsons further teaches wherein the tensile force at 15% strain of the anisotropic layer in the second direction (y) is at least 6 times higher, than in the first direction (x), when measured according to the tensile test (where, for example, the wet tensile strength of the cross direction is 100 gli and the wet tensile strength of the material in the machine direction is 1500 gli, Parsons, [0113]; in this example the tensile force in the machine direction [y] direction is at least 6 times higher than in the first [x] direction).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539), in view of Asmus (US 2009/0187130), and in further view of Menday (US 2003/0082966).
Regarding claim 13, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.
Leidtke in view of Kudo and in further view of Asmus does not disclose wherein an anisotropic layer is arranged such that the first direction (x) of the anisotropic layer corresponds to the lateral (x) extension of the dressing, and the second direction (y) of the anisotropic layer corresponds to the longitudinal extension of the dressing.
Menday teaches an analogous medical dressing (absorbent sleeve for leg for surgery, [0045]; incontinence undergarments, [0041]; disposable absorbent article, [0011], [0048]) that comprises an anisotropic layer 16 (fabric layer, 16 comprised of two fabric layers 20 and 24, [0069]; each of the fabric layers has a tensile strength higher along one longitudinal axis than the other [thus each fabric has a tensile force higher in one direction than the other] in which case the two fabric layers are oriented in opposite longitudinal directions [thus the two fabric layers together have a tensile force higher in one direction than the other], [0069]; the first fabric layer has a greater strength in one direction and the second fabric layer has a greater strength in a direction at a right angle to the direction of strength of the first fabric layer, claims 28, 29) arranged such that the first direction (x) of the anisotropic layer corresponds to the lateral (x) extension of the dressing, and the second direction (y) of the anisotropic layer corresponds to the longitudinal extension of the dressing ([0069], claims 28, 29; one of the directions of the anistropic layer corresponds to an (x) extension of the analogous medical dressing and the other direction corresponds to the longitudinal extension of the dressing). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing of Liedtke in view of Kudo and in further view of Asmus comprises an anisotropic layer arranged such that the first direction (x) of the anisotropic layer corresponds to the lateral (x) extension of the dressing, and the second direction (y) of the anisotropic layer corresponds to the longitudinal extension of the dressing as taught by Menday, in order to provide an improved dressing that does not tear easily when used (Menday, [0011]).
Claims 14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539), in view of Asmus (US 2009/0187130), and in further view of Jensen (5704905). 
Regarding claim 14, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above.  Liedtke further teaches wherein the medical dressing is divided into three separate zones along the longitudinal (y) extension of the medical dressing: one central zone and two lateral zones (see annotated Fig. 2 below), 

    PNG
    media_image6.png
    501
    615
    media_image6.png
    Greyscale

Liedtke in view of Kudo and in further view of Asmus does not disclose wherein the wherein the gel pad in at least the central zone comprises a plurality of indentations.
Jensen teaches an analogous medical dressing 10 (dressing 10, col. 3, lines 44-61, Fig. 1)  having a first side 13 (see annotated Fig. 3 below)

    PNG
    media_image7.png
    228
    474
    media_image7.png
    Greyscale

and a second opposing side 12 (backing film 12, col. 3, lines 63-68); the dressing comprising a gel pad 11(adhesive layer 11 that is soft, pliant and composed essentially of a tack adhesive material having one or more hydrocolloids dispersed therein, col. 3, lines 62-65; relatively thick body portion 11a of adhesive layer, col. 4, lines 49-67; hydrocolloid may be gelatin, col. 4, lines 20-42) wherein the gel pad in at least the central zone comprises a plurality of indentations 20 , 21 (parallel depressions 20, 21, col. 5, lines 25-39).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the gel pad in at least the central zone of the medical dressing of the combination of Liedtke in view of Kudo and in further view of Asmus comprises a plurality of indentations as taught by Jensen, in order to provide an improved medical dressing that in which wound assessment is easier (Jensen, col. 5, lines 40-47).
Regarding claim 18, Liedtke in view of Kudo and in further view of Asmus discloses a method comprising: a) applying the medical dressing accordingly to claim 1 to a subject at an area (Liedtke, [0021] discloses applying the dressing; see rejection with regard to claim 1).
Liedtke in vies of Kudo and in further view of Asmus does not disclose  a) applying the dressing accordingly to claim 1 to a subject at an area of risk of developing a pressure ulcer, thereby reducing the risk of the development of a pressure ulcer at the area of risk of developing a pressure ulcer.
Jensen teaches an analogous method (col. 2, lines 44-61)  comprising a) applying an analogous dressing 10 (medical dressing 10, col. 2, lines 44-61) to a subject at an area (col. 2, lines 44-61) to a subject at an area of risk of developing a pressure ulcer, thereby reducing the risk of the development of a pressure ulcer at the area of risk of developing a pressure ulcer (col. 2, lines 44-61).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a method comprising: a) applying the dressing accordingly to claim 1 to a subject at an area of Liedtke in view of Kudo and in further view of Asmus includes applying the dressing accordingly to a subject at an area an area of risk of developing a pressure ulcer, thereby reducing the risk of the development of a pressure ulcer at the area of risk of developing a pressure ulcer, as taught by Jensen, in order to provide an improve method of applying a dressing that is suitable for use in the care and treatment of decubitus ulcers and pressure sores (Jensen, col. 3, lines 44-46).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539), in view of Asmus (US 2009/0187130) and in further view of Mavinkurve (2002/0193767). 
	Regarding claim 15, Liedtke in view of Kudo and in further view of Asmus discloses the invention as described above and further discloses wherein the medical dressing is divided into three separate zones along the longitudinal (y) extension of the dressing: one central zone and two lateral zones (see annotated Fig. 2 above with regard to claim 14).
Liedtke in view of Kudo and in further view of Asmus does not disclose wherein a compressive strength of the gel of the gel pad in the central zone is lower than in the lateral zones.
Mavinkurve teaches an analogous pad 14 (absorbent structure 14, [0072]) in a central zone 81 (non-stiffened region, 81, see annotated Fig. 1 below) 

    PNG
    media_image8.png
    323
    467
    media_image8.png
    Greyscale

and two analogous lateral zones 80 (regions with stiffened element 80, [0072]), having a  compressive strength where the compressive strength of the analogous pad in the central zone is lower than in the lateral zones (the stiffened element 80 in use has a higher resistance to laterally compressive forces relative to the non-stiffened region [central zone], [0072]; thus the pad in the central zone has a compressive strength lower than in the lateral zones as it has less of an ability to withstand compressive forces).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the wherein the compressive strength of the gel of the gel pad in the central zone of the medical dressing of Liedtke in view of Kudo and in further view of Asmus is lower than in the lateral zones, as taught by Mavinkurve, in order to provide an improved medical dressing that resists transverse bunching (Mavinkurve, [0072]).	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786      

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786